          Case 1:20-cr-00160-MKV Document 218 Filed 06/17/20 Page 1 of 2
                                                            Andrew S. Feldman
                                                            Feldman Firm, PLLC
                                                            Southeast Financial Center
                                                            200 S. Biscayne Blvd, Suite 2770
                                                            Miami, Florida 33131
                                                            Phone: 305.714.9474
                                                            Mobile: 202.320.7705
                                                            Email: afeldman@feldmanpllc.com
                                                            Website: www.feldmanpllc.com
                                                            Florida Bar No. 60325
                                                            NY Bar Reg No: 4864799

                                     June 17, 2020
   VIA CM/ECF                                                     USDC SDNY
                                                                  DOCUMENT
Honorable Mary K. Vyskocil                                        ELECTRONICALLY FILED
United States District Court                                      DOC #:
Southern District of New York                                     DATE FILED: 6/17/2020
500 Pearl Street, Room 18-C
New York, NY 10007

                   U.S. v. Seth Fishman, DVM, 20-cr-160-MKV (SDNY)

         RE: Motion for Extension of Time to File Reply to Government’s
             Response to Motion for Bill of Particulars by or before June 22, 2020

         Dear Judge Vyskocil:

         We write to you to request a brief five (5) day extension to reply to the
   Government’s Response to Dr. Fishman’s Motion for a Bill of Particulars by or
   before June 22, 2020. The undersigned has conferred with AUSA Andrew Adams
   who has no objection to this request.

         On May 14, 2020, Dr. Fishman filed the Motion. ECF-202. On June 1, 2020,
   your Honor issued an order setting a schedule to respond to the Motion for Bill of
   Particulars requiring that the Government respond by June 10, 2020 and requiring
   that Dr. Fishman reply by June 17, 2020. ECF-207.

         The undersigned needs additional time this week for three reasons. First, the
   undersigned has not had adequate time to respond because of care-taking
   responsibilities related to his 2-month old daughter. Second, the undersigned has a
   deadline to respond and to produce thousands of documents in an unrelated matter
   in another jurisdiction (outside of New York) this week. Third, the undersigned
   requires additional time to adequately respond to the 45-page response filed by the
   Government. The legal and factual issues presented by the Motion are complex and
   require additional time.
          Case 1:20-cr-00160-MKV Document 218 Filed 06/17/20 Page 2 of 2
Honorable Mary K. Vyskocil

Page 2


      For these reasons, Dr. Fishman respectfully moves your Honor to endorse this
application “SO GRANTED” for an extension of time to file the Reply by or before
June 22, 2020.



                                            Sincerely,
                                            FELDMAN FIRM, PLLC




                                            Andrew S. Feldman




         6/17/2020




                                        2
